 


114 HRES 26 IH: Strongly supporting the quality and value of diversity and innovation in the Nation’s higher education institutions, and strongly disagreeing with the President’s proposal to create and administer a Postsecondary Institution Ratings System.
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 26 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2015 
Mr. Goodlatte (for himself and Mr. Capuano) submitted the following resolution; which was referred to the Committee on Education and the Workforce 
 
RESOLUTION 
Strongly supporting the quality and value of diversity and innovation in the Nation’s higher education institutions, and strongly disagreeing with the President’s proposal to create and administer a Postsecondary Institution Ratings System. 
 
 
Whereas the Nation’s diverse higher education system, which includes community colleges, public and private four-year colleges, faith-based colleges, research universities, career training schools, work colleges, land grant universities, historically Black colleges, women’s colleges, Hispanic serving institutions, institutes for the arts, and many other specialized institutions, offers opportunity and innovation in postsecondary education and for life-long learning that is unmatched anywhere in the world; 
Whereas this diversity of institutions reflects the plurality and history of our people, and the diversity of the Nation's ideas and ideals; 
Whereas many of these institutions are the intellectual homes to our great traditions of faith, social service, research, arts and humanities, all flourishing in the Nation's free marketplace of ideas; 
Whereas public, private non-profit, and for-profit institutions all compete in the marketplace for students causing postsecondary institutions to constantly innovate and adapt in order to meet the evolving needs of the Nation's students; 
Whereas the Department of Education already collects large amounts of data and metrics each year from postsecondary institutions with much of this information made publicly available to prospective students, but not in a useful way; 
Whereas most States are better equipped to distribute meaningful information regarding the postsecondary institutions within their borders; 
Whereas the Federal Government has focused its investment in higher education in providing grants, loans and work-study funds to help low- and middle-income students, who are academically qualified for college and who are willing to work hard, attend college, but has left the choice of institution, and the responsibility of effort for success, up to students and their families; 
Whereas institutions that educate students who receive these funds are and shall continue to be accountable for the appropriate use of those funds, and must already go through private accreditation, State authorization, as well as Federal eligibility certification processes to be able to participate in the Federal student aid programs; 
Whereas the amount of Federal aid a student receives is determined by Congress through need analysis formulas in the Higher Education Act and through the annual appropriations process, and may only be adjusted on a case-by-case basis by a campus Financial Aid Officer, and may not be adjusted by the Administration; 
Whereas the development of a Postsecondary Institution Ratings System has been proposed by the current Administration to rate and compare the value of colleges, and to base the amount of need a low-income student receives not exclusively on need, but, also, on the Administration’s rating of the college that student chooses to attend; 
Whereas the Administration has suggested this rating system will put a particular emphasis on graduates’ earnings, suggesting that institutions that produce graduates who go into public service, the military, ministry, non-profit work, or who stay at home to care for family are somehow less worthy of support than institutions that produce graduates who go into more lucrative fields; 
Whereas the Administration has said the rating system will also give consideration to graduation rates of traditional students, thereby disadvantaging institutions that have a mission to serve students who are first generation to college, persons with learning disabilities, veterans and other adults who are resuming education while also working and caring for families; 
Whereas a rating system built around a handful of factors chosen by the Department of Education is likely to lead to greater standardization, less choice, and less innovation; 
Whereas a rating system built around a handful of factors chosen by the Department of Education is reductionist in nature and will overlook many of the qualitative benefits that accrue to individuals and communities from a college degree, including, but not limited to, greater civic participation, better health, greater appreciation of the arts and culture, and critical reasoning skills; and 
Whereas a Federal rating system will likely carry an image of validity that will mislead the people of the United States on college choice, decrease the ability of colleges to openly compete with each other in the marketplace, and replace the free choices of students and their families, informed by their values, with monetary measures determined by the Federal Government: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)students and families should maintain the right and responsibility of determining where to enroll for postsecondary education; 
(2)the Federal Government, in conjunction with States and accreditors, has a responsibility to ensure that the significant taxpayer funds that are invested in student aid each year are appropriately spent, and has tools such as program reviews and eligibility and certification procedures that should be better targeted to those purposes; 
(3)the Federal Government also has a positive role it could play in making information available to enable informed choices about postsecondary education available to prospective students and the Administration should work collaboratively with the higher education community to make that information more consumer friendly and accessible to those students and their families; and 
(4)the Administration’s proposal to rate postsecondary institutions through an oversimplified Federal rating system that is not supported by postsecondary institutions, statute, or by the House of Representatives, will lead to less choice, diversity, and innovation, and should be rejected. 
 
